Case: 3:19-cv-00066-GFVT Doc #: 70 Filed: 05/24/21 Page: 1 of 3 - Page ID#: 711




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
______________________________________________________________________________

PHILLIP TRUESDELL and LEGACY                             Civil Action No. 3:19-cv-00066-GFVT
MEDICAL TRANSPORT, LLC,

       Plaintiffs,

               v.

ERIC FRIEDLANDER, in his official capacity
as Acting Secretary of the Kentucky Cabinet for
Health and Family Services, et al.,

       Defendants,

and

First Care Ohio, LLC,

      Intervenor-Defendant.
______________________________________________________________________________


                        NOTICE OF SUBSTITUTION OF COUNSEL

       Pursuant to LR 83.6(c), undersigned counsel hereby gives notice of the withdrawal of

Christopher L. Thacker of Billings Law Firm, PLLC as attorney of record for Plaintiffs Phillip

Truesdell and Legacy Medical Transport, LLC in this matter. John N. Billings of the same firm is

hereby substituted as additional counsel of record for Plaintiffs.

       Pro hac vice counsel, Anastasia P. Boden and Mollie Williams of the Pacific Legal

Foundation will also remain counsel of record for Plaintiffs

       Plaintiffs have consented to the withdrawal of Christopher L. Thacker and the substitution

of John N. Billings.




                                                 1
Case: 3:19-cv-00066-GFVT Doc #: 70 Filed: 05/24/21 Page: 2 of 3 - Page ID#: 712




      DATED: May 24, 2021.


                                             Respectfully submitted,

BILLINGS LAW FIRM, PLLC                      PACIFIC LEGAL FOUNDATION

/s/ John N. Billings                         ANASTASIA P. BODEN, Cal. Bar No. 281911*
JOHN N. BILLINGS                             Email: ABoden@pacificlegal.org
Email: nbillings@blfky.com                   930 G Street
145 Constitution Street                      Sacramento, California 95814
Lexington, Kentucky 40507                    Telephone: (916) 419-7111
Telephone: (859) 225-5240                    Facsimile: (916) 419-7747
Facsimile: (859) 225-5241
Substituting Counsel                         MOLLIE WILLIAMS, Cal. Bar No. 322970*
                                             Email: MWilliams@pacificlegal.org
/s/ Christopher L. Thacker                   930 G Street
CHRISTOPHER L. THACKER                       Sacramento, California 95814
Email: cthacker@blfky.com                    Telephone: (916) 419-7111
145 Constitution Street                      Facsimile: (916) 419-7747
Lexington, Kentucky 40507
Telephone: (859) 225-5240                    *pro hac vice
Facsimile: (859) 225-5241
Withdrawing Counsel



                        Counsel for Plaintiffs Phillip Truesdell and
                            Legacy Medical Transport, LLC




                                             2
Case: 3:19-cv-00066-GFVT Doc #: 70 Filed: 05/24/21 Page: 3 of 3 - Page ID#: 713




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all attorneys of record via transmission of Notices of Electronic Filing generated by
CM/ECF.

                                                /s/ John N. Billings
                                               Counsel for Plaintiffs Phillip Truesdell and
                                               Legacy Medical Transport, LLC




                                               3
